 PACIFIC INTERNATIONAL RICE MILLS613Pacific International Rice Mills,Inc. and Chauffeurs,Teamsters and HelpersLocalUnion No. 150,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case 20-RC-12582April 2, 1976DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND WALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tionheld onApril 25, 1975,'and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light ofRespondent's exceptions 2 and brief in support there-1The election was conducted pursuant to a Stipulation for CertificationUpon ConsentElection.The tallywas: 25 for, and 21against,the Petitioner.There were six challenged ballots. The Hearing Officer recommended thatthe Employer's four challenges be affirmed.No exceptionswere filed to thatrecommendation.Accordingly,it isherebyadopted.Petitioner withdrew itstwo challenges at the hearing. Its challenges are hereby overruled. As aconsequence of.the above rulings, the challenged ballots are no longer deter-minative of the results of the election.2 In a supplement to its brief,the Employer argues that the HearingOfficer's alleged membership in an NLRB employee associationpreventedhim from being impartial.ExecutiveOrder 11491,as amended,gives to eachFederal employee the right to form, join,and assist labor organizations. Wefind nothing in the Hearing Officer's alleged membership which might pre-vent him from being impartial.Were we to base our assignmentof work onour employees'membership or nonmembership in an employeecollective-bargaining association,we would find ourselves in the sameunhappy pre-dicament as other employers find themselves when they affect theiremploy-ees' working conditions or tenure on the basis of their membership or non-membership in unions.Thiswe will not do.To the extent thatthe Employeris of the view that a Board Hearing Officer,or any otheremployee,cannotbe impartial simply because he or she belongs to an employee collective-of, and hereby adopts the Hearing Officer's findings'and recommendations.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Chauffeurs, Teamsters,and Helpers Local Union No. 150,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and that, pursuant toSection 9(a) of the National Labor Relations Act, asamended, said labor organization is the exclusiverepresentative of all the employees in the followingappropriate unit for the purposes of collective bar-gaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment:All production, warehouse, maintenance, andgeneral labor employees, truckdrivers, and fork-lift operators employed by Pacific InternationalRice Mills, Inc., at Kentucky Avenue and High-way 113, Woodland, California, excluding officeclericals,, guards, and supervisors as defined bythe Act.bargaining association representingAgency employees,or performs man-agement or supervisory duties forthe Agency,a position with which wefully disagree and whichiswholly unsupported, the Employershould ad-dress its contention to the President of the United States or to the Congress.It should be noted,however, that in order toavoideven the possibleappear-ance of bias or prejudiceon the partof Board personnel, sec. 3(d) of Execu-tive Order 11491 provides:Employees engaged in administering a labor-management relationslaw . . . shall not be represented by a labor organization which alsorepresents other groupsof employees underthe law. . .or which isaffiliateddirectly or indirectlywith an organization which representssuch groupof employees.Furthermore,we have read the recordclosely and find noevidence of preju-dice or bias on the Hearing Officer's part.3The Employerhas excepted to certaincredibilityresolutions of theHearing Officer.It is the establishedpolicy of theBoard not to overrule aHearing Officer's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that the resolutions are incorrect.TheCoca-Cola Bottling Company of Memphis,132NLRB 481, 483 (1961):Stretch-Tex Co.,118 NLRB 1359, 1361 (1957).We find no sufficient basisfor disturbingthe credibilityresolutions in this case.223 NTRR No. 88